Although plaintiff complains of lifestyle limitations such as inability to play baseball with his grandchildren, ride a bicycle and dance with his wife as a result of herniated discs of the cervical spine at C-3-C-4 through C-6-C-7, with nerve root impingement and resulting back and neck pain, he was never hospitalized, and neither had nor was expected to have surgery. He returned to work on light duty after six months but found he could not endure a regular work routine, and took a disability retirement for reasons unconnected with this incident.
While plaintiffs injuries are permanent in nature, under these circumstances the $400,000 award for future pain and suffering over 20.9 years deviates materially from what is reasonable compensation to the extent indicated (cf. Donlon v City of New York, 284 AD2d 13 [2001]; Martinez v Manhattan & Bronx Surface Tr. Operating Auth., 23 AD3d 302 [2005]). The $200,000 award for past pain and suffering should not be disturbed. Concur-Andrias, J.E, Friedman, Sweeny and Moskowitz, JJ.